Per Curiam,
This is an appeal from a judgment for want of a sufficient affidavit of defense in an action on a recognizance given by the defendants here on an appeal from an award of arbitrators. After a trial of that appeal, judgment was entered against the plaintiff therein, the principal defendant here. The only defense set up in the affidavit is that the judgment last mentioned was null and void. We have shown in the preceding case, Mayer v. Brimmer, ante, p. 451, that this position cannot be maintained. Therefore, the court committed no error in adjudging the affidavit of defense insufficient to prevent judgment.
Judgment affirmed.